Citation Nr: 1605395	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  15-23 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability, to include sensorineural hearing loss.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to December 1955.

This appeal before the Board of Veterans' Appeals (Board) arises from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for bilateral hearing loss.  The Veteran filed a notice of disagreement (NOD) on June 2013.  The RO furnished the Veteran a Statement of the Case (SOC) in June 2015.  The Veteran filed a Substantive Appeal (VA Form 9) in July 2015.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran's current bilateral hearing disability, diagnosed as sensorineural hearing loss, may be reasonably related to an event, illness or injury, including loud noise exposure, in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for the establishment of service connection for a bilateral hearing disability, diagnosed as sensorineural hearing loss, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

In light of the Board's favorable decision to grant service connection for a bilateral hearing loss disability, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159 (2015). 

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be warranted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as sensorineural hearing loss (i.e., organic disease of the nervous system), may be presumed to have been incurred in service if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

With chronic diseases shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the disease entity is established, there is no requirement of an evidentiary showing of continuity.  If the condition noted during service (or in the presumptive period) is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned, then generally a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that as an alternative to the nexus requirement, service connection for a chronic disease listed under 3.309(a) may be established through a showing of continuity of symptomatology since service).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve all reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Background

The Veteran contends that his current bilateral hearing loss disability can be attributed to his exposure to loud noise during service.  In essence, the Veteran maintains that he was exposed to loud noises from small arms fire and artillery fire while serving as an Infantryman and noticed at that time that his hearing was diminished.  The Veteran's service personnel records reflect that his military occupational specialty (MOS) was that of a Small Arms Infantryman.

In addition, the Veteran maintains to the effect that he observed a decrease in his hearing after being struck by lightning and suffering an ear infection in service.  Specifically, in a July 2012 statement, the Veteran stated that "throughout my term in Germany, I experienced...a severe ear infection that left me with ringing in my right ear and loss of hearing for the remainder of my life.  I now wear hearing aids."  The Veteran's DD 214 reflects that he served in Germany and had 11 months of Foreign Service.  

The service treatment records show no complaints or findings related to any hearing loss.  The December 1955 separation examination reveals that the Veteran had normal hearing with 15/15 on the Whisper Test.  There were no notations of any hearing complaints, to include any references to being struck by lightning or suffering from any ear infections, during service.  The information of the record reflects that the Veteran's service treatment records were found to be incomplete due to partial destruction.

The post-service medical treatment records show that the Veteran was treated for bilateral hearing loss in 2011.  These records show that the Veteran was prescribed hearing aids.

When the Veteran was examined by VA in April 2013, he related a loss of hearing after in-service exposure to small arms fire and artillery fire as an Infantryman in a non-combat military position and after being struck by lightning.  Also, the Veteran reported post-service occupational noise exposure from his duties as a construction worker.

Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        50
        50
        65
        85
        95
LEFT
        15
        25
        60
        65
        80
 
The speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  The VA examiner interpreted that audiogram results as revealing a diagnosis of mixed bilateral sensorineural hearing loss.  According to the VA examiner, an opinion could not be provided with regard to the etiology of the Veteran's bilateral hearing disability without resorting to mere speculation, because the Veteran's service medical records were very limited.  The examiner commented that there was a December 1955 separation physical examination showing a normal hearing per a whisper test, but that there were no other service medical records or an entrance examination showing a hearing loss or complaints.  The VA examiner explained that the whisper test does not provide ear specific or frequency specific information.  And, as such, there was no way of knowing if a hearing loss existed prior to, or occurred during, military duty.  The examiner commented that the Veteran also has a life-long history of occupational noise exposure working in construction.  According to the examiner, the configuration of the Veteran's audiogram was not consistent with noise exposure alone.

Analysis

Upon review, the Board finds, with the resolution of all reasonable doubt in the Veteran's favor, service connection for a bilateral hearing loss disability is warranted.

In making this determination, the record evidence demonstrates that the Veteran has a current bilateral hearing disability within VA standards, diagnosed as bilateral sensorineural hearing loss, as shown by his VA outpatient treatment records and VA examinations, with audiometric testing and speech recognition scores.

The record also establishes an incurrence of the events to which he was exposed and experienced during service.  Here, the service personnel records reflect that the Veteran served as an infantryman with exposure to small arms fire, and that he served in Germany.  Given the Veteran's MOS, VA may concede that the Veteran was exposed to hazardous levels of noise in service.  Moreover, the Veteran's accounts of diminished hearing from being exposed to hazardous levels of noise, being struck by lightning, and having suffered ear infections while performing training maneuvers in Germany, when considered in tandem with his service personnel records, indicate that he encountered a situation that was consistent with the places, types, circumstances of his active service.  See 38 U.S.C.A. § 1154(a).  Resolving all reasonable doubt in favor of the Veteran, his lay statements regarding the circumstances of his deployment in Germany are considered to be a competent and credible account of what he experienced at that time.  In this context, the Veteran is competent to discuss first-hand experiences of what he did in service.  His accounts are deemed credible because, on occasion, he would have been exposed to hazardous levels of noise, and to a climate of extreme weather conditions which would have been susceptible to lightning as well as a beginning of symptoms consistent with an ear infection while performing training maneuvers in Germany.  Thus, considering the fact that the Veteran's service treatment records are incomplete, due to the fact of their partial destruction through no fault of the Veteran, greater leeway is accorded to the Veteran's assertions, despite the fact that they could not be substantiated by the available service treatment records.  Hence, as there is no indication that such incidents did not occur as the Veteran described, the benefit of the doubt is resolved in his favor in this instance.

The inquiry now turns on whether there is a nexus between the Veteran's current bilateral hearing disability, diagnosed as sensorineural hearing loss, and his in-service exposure to loud noise, lightning strikes, and ear infections.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.

The nexus opinion of record is provided in the April 2013 VA examination report, which indicates a speculative finding as to the relationship between the Veteran's in-service experiences and his current bilateral hearing disability.  In formulating this opinion, however, the VA examiner relies on the absence of service treatment records in rendering his opinion, which, in this case, has no probative value as to the issue of service connection.

The other evidence of record suggesting a causal connection, or link, between the Veteran's bilateral hearing disability and his in-service experiences, including exposure to loud noise in service, is the Veteran's lay statements regarding a beginning onset of diminished hearing in service, and continuity of this same symptomology since service in accordance with Walker, 708 F.3d at 1331.  In this regard, the Board notes that, in Fagan v. Shinseki, the Federal Circuit stated that "[i]n determining whether a veteran has sufficiently supported a claim for benefits...statutes and regulations require consideration of 'the entire evidence of record,' including 'all pertinent medical and lay evidence,' and 'all procurable and assembled date.'"  573 F.3d 1282, 1287 (2009) (internal citations omitted).  The Court has held that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection."  Barr v. Nicholson, 21 Vet App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (finding that a "categorical rejection and failure to analyze and weigh [an] appellant's lay evidence in accordance with established precedent renders" the Board's finding "legally unsupportable").  

Here, the Veteran's lay statements regarding an in-service onset of diminished hearing in both ears and a continuation of the same to present, as discussed above, have been shown to be both competent and credible, despite the absence of such a showing noted in the service treatment records.  While the Board may weigh a claimant's lay statements against the absence of contemporary medical evidence, it cannot determine that lay evidence lacks competence or credibility merely because it is unaccompanied by contemporaneous medical evidence.  Id.  This point is specifically relevant due to the fact that a portion of the Veteran's service treatment records have been determined to be destroyed.  There is a heightened obligation to assist the appellant in the development of his case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule in cases in which records are presumed to have been , or in actuality were, lost or destroyed while in the possession of the government.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Accordingly, because the Veteran's observations and complaints regarding his onset of diminished hearing and its continuity to his present diagnosis have remained consistent and, there is no substantial probative medical evidence suggesting otherwise, the evidence is determined to be, at the very least, in equipoise.  The benefit of the doubt is thereby afforded to the Veteran for his claim.

Additionally, although it is noted that the Veteran was administered a whisper test at service separation with normal findings, such evidence is also not found to be probative of the issue of whether the Veteran's in-service experiences, including noise exposure, resulted in a hearing loss disability.  According to the VA examiner in April 2013, the whisper test was an unreliable source for determining if the Veteran had hearing loss in service and it would not be totally dispositive of substantiating any hearing loss disability that the Veteran may have sustained. 

On balance, the Veteran's current bilateral hearing disability (diagnosed as sensorineural hearing loss), his substantiated in-service experiences including noise exposure, and his continuing observations of diminished hearing during and after service, which formed the basis for a VA audiology examination that led to a finding of a bilateral hearing disability within VA standards, are sufficient to support the nexus requirement through of showing of continuity of symptomatology in accordance with the court's ruling in Walker.  38 C.F.R. § 3.303(b).  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board determines that service connection for a bilateral hearing disability, diagnosed as sensorineural hearing loss, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The appeal is granted.


ORDER

Entitlement to service connection for a bilateral hearing disability, diagnosed as sensorineural hearing loss, is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


